              Case 1:20-mj-00064-SAB Document 5 Filed 07/22/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B. TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
 9                                     UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                             Case No. 1:20-mj-00064-SAB
13                        Plaintiff,                       NOTICE OF HEARING CHANGE AND
                                                           ORDER TO APPEAR
14   v.
                                                           CVB DATE:              August 27, 2020
15   LOUIS A. LOVALLO,                                     TIME:                  9:00 a.m.
                                                           COURTROOM:             9
16                        Defendant.
                                                           The Honorable Stanley A. Boone
17

18

19          NOTICE IS HEREBY GIVEN that the CVB hearing date of August 20, 2020, has been moved

20 to August 27, 2020. Plaintiff, United States of America, by and through McGregor W. Scott, United

21 States Attorney, and William B. Taylor, Special Assistant United States Attorney, hereby requests that

22 Defendant, Louis A. Lovallo, be given notice and be ordered to appear at the new CVB hearing date of

23 August 27, 2020, at 9:00 a.m., before the Honorable Magistrate Judge Stanley A. Boone.

24 DATED: April 2, 2020                                 Respectfully submitted,
25                                                      McGREGOR W. SCOTT
                                                        United States Attorney
26
                                                By:     /s/ William Taylor
27                                                      WILLIAM B. TAYLOR
                                                        Special Assistant United States Attorney
28
                                                       1
29

30
              Case 1:20-mj-00064-SAB Document 5 Filed 07/22/20 Page 2 of 2



 1                                              ORDER

 2          IT IS HEREBY ORDERED that inasmuch as the CVB hearing date of August 20, 2020, has

 3 been moved to August 27, 2020, Defendant is hereby ordered to appear on August 27, 2020, at 9:00 a.m.

 4 before Magistrate Judge Stanley A. Boone.

 5

 6
     IT IS SO ORDERED.
 7

 8 Dated:     July 22, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     2
29

30
